Banke, Judge.
The plaintiff sued to collect shipping charges due on a contract allegedly executed by the defendant as shipper. The defendant denied that it was a party to the contract in question and alleged that, in any event, all charges due under the contract were payable by the consignee rather than by the shipper. Following a non-jury trial, the court entered judgment for the plaintiff for the amount claimed. On appeal, the defendant alleges that no valid evidence was introduced to show that it was a party to the shipping contract. Held:
1. The plaintiffs case rested totally on the introduction into evidence of the freight bill and of a purported copy of the bill of lading. The plaintiffs sole witness merely identified these documents as business records and, referring to the copy of the bill of lading, stated, "The document says that the shipper was Georgia Fabric and that is what we base everything on.” However, Georgia Fabric denied executing the document or placing the shipping order, and there is no evidence in the record which controverts this denial. Although the person who signed the bill of lading as shipper, one M. H. Hulz, signed *552as the defendant’s purported agent, there is no evidence in the record to indicate that M. H. Hulz was in fact the defendant’s agent, nor, indeed, is there any evidence to indicate that such a person actually exists. Absent some evidence showing Hulz’s agency or some other indication that the defendant contracted with the plaintiff for the shipment, the judgment of the trial court is without evidence to support it and must be reversed. See generally Doonan v. Mitchell, 26 Ga. 472 (1) (1858).
Argued May 2, 1979
Decided July 3, 1979.
David H. Fink, Robert H. McDonnell, for appellant.
Stokes, Lazarus & Stokes, John H. Watson, for appellee.
2. In light of the foregoing, it is unnecessary to consider the remaining enumerations of error.

Judgment reversed.


McMurray, P. J., and Underwood, J., concur.